Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianco-Peled et al. US 2012/0209319 A1.
Bianco-Peled teaches a method for in situ producing a wound dressing comprising contacting a backing layer composed of oxidized regenerated cellulose with a fluid composition comprising fibrin or fibrinogen, and applying the wound dressing to the wound site.  See claim 1, paragraphs 0083-0089

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar in view of Hubbell et al, US 20150017225 (hereinafter Hubbell).
This rejection has been withdrawn in view of the Amendment filed 07/21/21.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco-Peled et al. US 2012/0209319, in view of Hubbell et al. US 2015/0017225 A1.
Bianco-Peled is relied upon for the reason stated above.  The reference does not teach hemostatic including thrombin in the claimed amount.
Hubbell teaches a hemostatic pad comprising thrombin in the claimed amount.  See paragraph 0054.
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to include thrombin in the hemostatic pad in an amount that falls within the claimed range.  This is because the Hubbell reference teaches the use of thrombin in a wound healing pad is known in the art.

Response to Arguments
Applicant’s arguments filed 07/21/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/05/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SUSAN T TRAN/Primary Examiner, Art Unit 1615